Title: To Thomas Jefferson from Tench Coxe, 7 June 1797
From: Coxe, Tench
To: Jefferson, Thomas


                    
                        June 7. 1797.
                    
                    Mr. T. Coxe returns, with his best respects, the pamphlet Mr. Jefferson was so good as to lend him. It certainly has merit both for information, and reasoning. But Mr: Coxe would wish to see An Enquiry into the means of Prosperity to the United States well handled, before he would think it safe to settle finally the commercial course they ought to steer. Commerce would in his opinion be found to be
                    1st. a business in the hands of a part of our people, and of foreign friends, rivals and indifferent persons.
                    2dly. tho a valueable auxiliary, yet no more.
                    3dly. a means of prosperity susceptable of serious perversions and  abuses producing war—expence—loss of honest national reputation—and sacrifices of principles not only of more importance but indispensible.
                    A work written with wisdom, knowledge and candor upon trade as it should be pursued by the United States would be invaluable. Perhaps nothing is so desireable to this Country except a work upon the nature and orthodoxy of representative Government.
                